RICHARDSON, J.
Petitioner, an inmate of the Oregon State Penitentiary, sought habeas corpus relief, ORS 34.310 et seq., alleging that the board of parole’s application of the parole matrix system, ORS 144.780-144.785, to his sentence resulted in his being incarcerated subject to an ex post facto law, Art I, § 10, United States Constitution; Art I, § 21, Oregon Constitution. Defendant’s demurrer on the ground of lack of jurisdiction was sustained and petitioner appeals.
In May, 1976, petitioner was given a parole hearing and received a parole date of May, 2006. In May, 1978, petitioner was informed that a new parole date was established under the parole matrix system and that he would not be released until 2008.
Petitioner could have sought judicial review of the board’s decision and raised his constitutional arguments there. Harris v. Board of Parole, 47 Or App 289, 614 P2d 602 (1980). Given the availability of an alternative remedy, habeas corpus relief was improper, Penrod/Brown v. Cupp, 283 Or 21, 581 P2d 934 (1978), and the circuit court correctly granted defendant’s demurrer. Cf., Sterling v. Blalock, 47 Or App 275, 614 P2d 610 (1980).
Affirmed.